DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-17 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mensch, et al. (DE 102012212608 A1).
Mensch discloses an adjustment drive for a motor-adjustable steering column for a motor vehicle comprising a spindle drive 7 comprising a drive motor 2 having a rotor 3 having a rotor shaft and a stator 4; a spindle nut 8 coupled to the rotor shaft such that rotation of the rotor shaft drives the spindle nut in a rotating manner; and a threaded spindle 6 having a spindle axis, the threaded spindle 6 engaged with the spindle nut 8, wherein the rotor shaft of the drive motor 2 is a hollow shaft disposed so as to be coaxial with the spindle axis and in which the threaded spindle 6 is coaxially disposed. The spindle nut 8 is received in the hollow shaft, as shown in Figure 1. The spindle nut 8 has one or more of a force-fitting, a form-fitting or a substance-to-.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mensch, et al. (DE 102012212608 A1) in view of Negro, et al. (DE 102009033430 A1).
Mensch teaches the claimed invention except for the drive motor being a servomotor.  Negro discloses a steering actuator having a drive motor 4 that is a servomotor.  Based on the teachings of Negro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment drive of Mensch to have servomotor to provide precise control of angular or linear positions.


Allowable Subject Matter
Claims 18-22, 24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faye M. Fleming whose telephone number is (571)272-6672.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N. Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/FAYE M FLEMING/Primary Examiner, Art Unit 3616